                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

CLOYD GARTH                                                                            PLAINTIFF

V.                                                    CIVIL ACTION NO. 1:17-CV-94-SA-DAS

MAC CURLEE, and
ABERDEEN SCHOOL DISTRICT                                                           DEFENDANTS

                             ORDER GRANTING BILL OF COSTS

       The Court granted summary judgment in favor of the Defendants on September 24, 2018,

after extensive briefing by both parties. Now before the Court is the Defendants’ unopposed

Motion for Bill of Costs [78] pursuant to Local Rule 54(c), as authorized by 28 U.S.C. § 1920.

The Defendants request the recovery of fees in the amount of $3,433.51 incurred through the

depositions taken in this case. The Court finds these fees reasonable and necessarily obtained for

use in the case. For these reasons, the Defendant’s Motion for Bill of Costs [78] is GRANTED.

The Clerk of Court shall enter a bill of costs on the record pursuant to this Order.

       SO ORDERED on this the 8th day of November, 2018.

                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE
 
